Appeal from a judgment of the Supreme Court, Wyoming County (Michael M. Mohun, A.J.), entered June 24, 2014 in a habeas corpus proceeding. The judgment dismissed the petition.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Memorandum: Petitioner, an inmate in state prison, commenced this proceeding seeking a writ of habeas corpus, alleging that he was denied due process because, inter alia, respondent failed to afford him a preliminary or final parole revocation hearing. We conclude that Supreme Court properly dismissed the petition. As respondent points out, petitioner was not entitled to a revocation hearing because a parole warrant was not issued against him (see Executive Law § 259-i [3] [a] [i]). In any event, petitioner was convicted of two felonies he committed while released on parole, and he was sentenced to indeterminate terms of imprisonment on those new felonies, whereupon his parole was revoked by operation of law pursuant to Executive Law § 259-i (3) (d) (iii) (see People ex rel. Daniels v Beaver, 303 AD2d 1025, 1025 [2003]; Matter of Adams v New York State Div. of Parole, 278 AD2d 621, 621 [2000]). Because petitioner’s parole was revoked by operation of law, “a parole revocation hearing was not required” (People ex rel. Williams v Kirkpatrick, 111 AD3d 1327, 1327-1328 [2013]; see People ex rel. Stevenson v Beaver, 309 AD2d 1171, 1172 [2003], lv denied 1 NY3d 506 [2004]). Present — Smith, J.P., Peradotto, Lindley, Valentino and DeJoseph, JJ.